     Case 6:19-bk-14667-MW               Doc 22 Filed 09/12/19 Entered 09/12/19 08:46:29            Desc
                                          Main Document    Page 1 of 1


1
2
                                                                         FILED & ENTERED
3
4                                                                              SEP 12 2019
5
                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                          Central District of California
6                                                                         BY ygreen DEPUTY CLERK


7
8
                                UNITED STATES BANKRUPTCY COURT
9
                                  CENTRAL DISTRICT OF CALIFORNIA
10
                                             RIVERSIDE DIVISION
11
12   In re:                                              Case No.: 6:19-bk-14667-MW

13   Nixon Tiangco Sy                                    CHAPTER 7
14                                                       ORDER CONTINUING HEARING
15                                                       Date:      September 10, 2019
                                                         Time:      9:00 AM
16                                          Debtor(s).   Courtroom: 225
17                                                                  3420 12TH Street
                                                                    Riverside, CA 92501
18
19             The Court continues the hearing on Select Portfolio Servicing Inc’s Motion for Relief
20   from Stay [Real Property], to December 10, 2019 at 9:00 a.m. in Courtroom 225. The
21   automatic stay remains in effect pending the continued hearing.
22             IT IS SO ORDERED.
23                                                       ###
24
25
26
27            Date: September 12, 2019

28
